Citation Nr: 0403030	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  02-03 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left tibia and fibula, currently evaluated as 
20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, P.C., and K.C. (an observer)


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to October 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 RO decision that denied the 
veteran's claim for an increase in a 20 percent rating for 
residuals of a fracture of the left tibia and fibula.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded.  First, VA 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c). 

A review of the claims file reveals that the veteran was 
never provided an adequate VCAA letter that is specific to 
his claim for an increased rating for residuals of a fracture 
of the left tibia and fibula.  Although a VCAA letter was 
sent in March 2001, such is inadequate as it informs the 
veteran of how he can establish a claim of service connection 
not how he can establish a claim for an increased rating.  
Given the aforementioned, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92.  

The veteran last underwent a VA compensation examination in 
April 2001 to determine the severity of his left leg 
disability.  At a February 2003 Travel Board hearing, he 
indicated his left leg disability had worsened since his last 
VA examination; and he has indicated that he receives 
treatment from the VA as well as private doctors.  It is 
noted that the current medical evidence on file does not 
adequately address the current severity of the veteran's 
service-connected left leg symptomatology; as such, a new VA 
examination should be scheduled.  In addition, not all of the 
veteran's VA and private treatment records are on file.  
Thus, efforts should be made to obtain any outstanding, 
relevant treatment records.  See Dunn v. West, 11 Vet. App. 
462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

1.  The veteran must be provided with the 
appropriate notice under the VCAA with 
regard to his claim for an increased 
rating for residuals of a fracture of the 
left tibia and fibula.  Such notice 
should specifically inform the veteran 
(1) of the information and evidence not 
of record that is necessary to 
substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide, (4)  to 
give the VA everything he/she has got 
pertaining to the claim, or something to 
that effect and (5) of the appropriate 
time limitation within which to submit 
any evidence or information.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002)

2.  The RO should request that the 
veteran identify any names, plus the 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have provided 
treatment for his left leg disability to 
include any outstanding records from the 
VA facilities in Wilmington, Delaware, 
Cape May, New Jersey, and Philadelphia, 
Pennsylvania.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records that have not 
been previously secured, to include 
records of treatment at the Cape May VA 
Medical Center from June 2001 to the 
present.  All records obtained should be 
associated with the veteran's claims 
file.  If the RO is unable to obtain any 
identified records, it must identify to 
the veteran which records were 
unobtainable, it must describe to the 
veteran the efforts which were made in 
the attempt to obtain those records, and 
it must describe any further action to be 
taken by VA with respect to the claim.

3.  The RO should arrange for a VA 
orthopedic examination of the veteran to 
determine the nature and extent of his 
service-connected left leg disability.  
The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed and all clinical 
findings reported in detail.  The 
examiner should identify all 
manifestations of the service-connected 
left leg disability to include whether 
there is any nonunion or malunion of the 
tibia and fibula.  Any objective evidence 
of pain or functional loss due to pain, 
including whether it is at least as 
likely as not that pain could 
significantly limit functional ability 
during flare-ups, and/or whether there is 
any weakened movement, excess 
fatigability or incoordination, should be 
identified.  The examiner also describe 
in detail each scar found on the left 
lower leg.  For each scar found, the 
examiner should indicate the area of the 
scar and whether it is a residual of the 
service-connected fracture of the left 
tibia and fibula.  For each scar found to 
be a residual of the service-connected 
fracture of the left tibia and fibula, 
the examiner should indicate whether each 
scar is poorly nourished with repeated 
ulceration, is tender and painful on 
objective demonstration, whether there is 
underlying soft tissue damage, frequent 
loss of covering of the skin over each 
scar and whether each scar causes 
limitation of function.  The examination 
report should reflect whether a review of 
the claims file was made.  Any opinion 
expressed should be accompanied by a 
written rationale.

4.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
increased rating for residuals of a 
fracture of the left tibia and fibula, to 
include consideration of whether a 
separate rating for scars resulting from 
service-connected disability are 
appropriate.  See Esteban v. Brown, 6 
Vet. App. 259 (1994).  If the benefit 
sought on appeal remain denied, the 
veteran should be provided with a SSOC.  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and all 
applicable law and regulations to include 
the VCAA.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	K. J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

